



EXECUTION VERSION


AMENDMENT NO. 1
TO
STOCK PURCHASE AGREEMENT


This Amendment No. 1 (this “Amendment”) to that certain Stock Purchase
Agreement, dated as of July 2, 2018 (the “Purchase Agreement”), by and among
Atco Rubber Products, Inc., a Michigan Corporation (the “Company”), Mueller
Industries, Inc., a Delaware corporation (the “Purchaser”), the Sellers named
therein (the “Original Sellers”), and Ramesh Bhatia, in his capacity as
representative of the Sellers (the “Representative”), is made and entered into
as of August 24, 2018, by and among the Company, the Purchaser, the Sellers
(including Ramesh Bhatia, as trustee of the Bhatia 2010 Annuity Trust (the
“Withdrawing Seller”), the Representative, Niraj Bhatia (“N. Bhatia”) and Anita
Bhatia (“A. Bhatia”, and together with N. Bhatia, the “Corrected Sellers”). The
Company, the Purchaser, the Original Sellers (including the Withdrawing Seller),
the Representative and the Corrected Sellers are referred to herein from time to
time collectively as the “Parties” and each individually as a “Party”.
Capitalized terms used in this Amendment and not otherwise defined herein shall
have the respective meanings ascribed to them in the Purchase Agreement.


Corrected Sellers


WHEREAS, the 826 shares of voting common stock and 15,964 shares of nonvoting
common stock of the Company (the “Shares”) represented and warranted by the
Company and the Withdrawing Seller as owned by the Withdrawing Seller at Closing
had in fact been conveyed to the Corrected Sellers pursuant to those certain
irrevocable stock powers dated as of November 4, 2017;


WHEREAS, the Parties desire to amend the Purchase Agreement to remove the
Withdrawing Seller as a Seller thereunder, and to join the Corrected Sellers as
Sellers, thereunder.


Put/Call Option


WHEREAS, pursuant to Section 10.19 of the Purchase Agreement, upon expiration of
the Option Period, the Call Option period is deemed to be have been
automatically exercised by the Landlord, pursuant to which the Purchaser shall
deliver the Deed to the Wiggins Property without recourse, representation or
warranty of any kind;


WHEREAS, the Parties desire that this Amendment be executed prior to delivery of
the Deed to the Wiggins Property from Purchaser to Landlord, and thus desire to
extend the Option Period.


Indemnification


WHEREAS, by representing and warranting in the Purchase Agreement that the
Withdrawing Seller owned the Shares, the Company and the Sellers breached
Section 2.06 of the Purchase Agreement, and the Withdrawing Seller breached
Section 3.05 of the Purchase Agreement (the “Breach”);


General


WHEREAS, in connection with the foregoing, the Parties desire to amend the
Purchase Agreement to revise the Preamble, Schedule 1.04(a), and Section
10.19(a), as set forth below;


WHEREAS, Section 10.05 of the Purchase Agreement provides that an amendment of
any provision of the Purchase Agreement must be in writing and signed by the
Purchaser, the Company, and the Representative;


NOW, THEREFORE, in consideration of the premises, covenants and warranties set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:


1.
Amendment of Preamble of the Purchase Agreement. The Preamble of the Purchase
Agreement is hereby amended and restated in its entirety as follows:



THIS STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of July 2, 2018, is
made by and among Atco Rubber Products, Inc., a Michigan corporation (the
“Company”), Ramesh Bhatia, Ramesh Bhatia Irrevocable 2015 Trust, Niraj Bhatia
Irrevocable 2012 Trust, Anita Smith Irrevocable 2012 Trust, Niraj Bhatia, Anita
Bhatia (each a “Seller” and, collectively,




--------------------------------------------------------------------------------





the “Sellers”), Mueller Industries, Inc., a Delaware corporation (the
“Purchaser”), and Ramesh Bhatia, in his capacity as the representative of the
Sellers (the “Representative”). Capitalized terms used and not otherwise defined
herein have the meanings set forth in Article XI below.


2.
Amendment to Schedule 1.04(a) of the Purchase Agreement. Schedule 1.04(a) of the
Purchase Agreement is hereby amended and restated in its entirety as follows:

Shareholder
Voting Common Stock
Nonvoting Common Stock
Total Stock Owned
Percentage of Total
Ramesh Bhatia
11,529
50,676
62,205
19.8%
Ramesh Bhatia, Trustee of the Ramesh Bhatia Irrevocable 2015 Trust
 
141,705
141,705
45.0%
Ramesh Bhatia, Trustee of the Niraj Bhatia Irrevocable 2012 Trust
1,695
45,540
47,235
15.0%
Ramesh Bhatia, Trustee of the Anita Smith Irrevocable 2012 Trust
1,695
45,540
47,235
15.0%
Niraj Bhatia
413
7,847
8,260
2.6%
Anita Bhatia
413
7,847
8,260
2.6%
Total Outstanding
15,745
299,155
314,900
100.0%
Total Authorized
16,000
300,000
316,000
 



3.
Amendment to Section 10.19(a) of the Purchase Agreement. Section 10.19(a) of the
Purchase Agreement is hereby amended and restated in its entirety as follows:



(a)    From and after the period beginning on the thirty-first (31st) day
following the Closing Date and ending August 24, 2018 (the “Option Period”), (i)
LRB Holdings, Inc. or its Affiliates (“Landlord”) shall have the option to
purchase (the “Call Option”), exercisable in Landlord’s sole discretion, one
hundred percent (100%) of the Company’s interest in the improved
industrial/manufacturing facility located at 321 Madison Avenue, Wiggins,
Mississippi and the improvements located thereon (the “Wiggins Property”) and
(ii) the Company shall have the option (the “Put Option”), exercisable in the
Company’s sole discretion, to require Landlord to acquire one hundred percent
(100%) of the Company’s interest in the Wiggins Property. The Call Option and
the Put Option shall be exercisable upon written notice by Landlord or the
Company, as the case may be, in accordance with the requirements of Section
10.03. In the event that Landlord has not exercised its Call Option and the
Company has not exercised its Put Option within the Option Period, then on
August 24, 2018, the Call Option shall be deemed to have been automatically
exercised by Landlord.


4.
Release.



(a)In consideration of the Parties’ permitting the Withdrawing Seller to be
removed as a Seller under the Purchase Agreement, the Withdrawing Seller, from
and after the date hereof hereby irrevocably and unconditionally releases,
waives and holds Purchaser, the Company and each of their respective
Subsidiaries, Affiliates, predecessors, assigns, directors (or persons in
similar positions), officers, employees, shareholders, equity holders and agents
harmless from and against any and all claims of any nature in connection with
its direct or indirect ownership of the Company (the “Released Claims”) arising
prior to and through the date hereof (the “Release”). It is further agreed and
understood that the Release is a full and final release of all the Released
Claims whether known or unknown, fixed or contingent, manifested or
unmanifested. The Withdrawing Seller hereby waives the protection of any
provision of any Law that would operate to preserve claims that are unknown as
of the date hereof.


5.
Indemnification; Expenses.



(a)Indemnification. In accordance with Section 7.02 of the Purchase Agreement,
the Parties agree that the Sellers under the Purchase Agreement (as amended
pursuant to this Amendment), together with the Withdrawing Seller (as if it were
still a Seller under the Purchase Agreement), shall, jointly and severally,
indemnify Purchaser for all Losses arising out of




--------------------------------------------------------------------------------





the Breach. For the avoidance of doubt, the obligations set forth in this
Section 5(a) shall be subject in all respects to Article VII of the Purchase
Agreement.


(b)Expenses. The Company, the Purchaser and the Sellers under the Purchase
Agreement (as amended pursuant to this Amendment) each agree that,
notwithstanding any provision in the Purchase Agreement to the contrary
(including the definition of “Transaction Expenses” as set forth therein), all
of Purchaser’s expenses incurred in connection with or arising from this
Amendment, including (i) amending the Purchase Agreement pursuant to this
Amendment, (ii) filing an amendment to the Purchase Agreement in the Purchaser’s
next scheduled Form 10-Q filing, (iii) remedying and correcting documentation
required by the Purchaser’s title company in connection with certain title
policies issued in connection with the Transaction, including preparation of an
indemnification agreement in favor of the title company in connection with the
breaches described herein, (iv) preparation of a Notice of Claim to AIG
Specialist Insurance Company (the “R&W Insurer”), (v) preparation of an amended
IRS Form 8023 and (vi) all reasonable legal fees and expenses incurred in
connection with the foregoing, shall be deemed to be Transaction Expenses under
the Purchase Agreement, including with respect to the calculation and payment of
the Purchase Price Adjustments pursuant to Section 1.05(f) of the Purchase
Agreement.


6.
Miscellaneous.



(a)No Waiver. Nothing contained in or omitted from this Amendment shall be
deemed a waiver of, or deemed to prejudice, Purchaser’s rights under the
Purchase Agreement or otherwise and Purchaser hereby reserves any and all of its
rights.
(b)Governing Law. This Amendment and any controversy, dispute or claim arising
hereunder or related hereto (whether by contract, statute, tort or otherwise)
shall be governed by and construed in accordance with the domestic Laws of the
State of New York without giving effect to any choice or conflict of law
provision or rule (whether of the State of New York or any other jurisdiction)
that would cause the application of the Laws of any jurisdiction other than the
State of New York.


(c)Counterparts. This Amendment may be executed in counterparts (including by
means of facsimile or electronic transmission), each of which shall be deemed an
original but all of which together will constitute one and the same instrument.
(d)Full Force and Effect. From and after the date hereof, all references in the
Purchase Agreement to “this Agreement,” “hereof” or words of similar import
shall mean the Purchase Agreement as amended by this Amendment. Except as
expressly set forth herein, the Purchase Agreement shall remain in full force
and effect on the terms and conditions set forth therein.


[The remainder of this page is intentionally left blank.]




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by the
duly authorized officers of the parties hereto on the date first hereinabove
written.


COMPANY:
ATCO RUBBER PRODUCTS, INC.


By:     /s/ Christopher J. Miritello
Name:     Christopher J. Miritello
Title:     Vice President - Legal




PURCHASER:
MUELLER INDUSTRIES, INC.
By:     /s/ Jeffrey A. Martin    
Name:     Jeffrey A. Martin
Title:     Chief Financial Officer and Treasurer




REPRESENTATIVE:
RAMESH BHATIA
By:     /s/ Ramesh Bhatia




SELLERS:
RAMESH BHATIA
By:     /s/ Ramesh Bhatia


RAMESH BHATIA IRREVOCABLE 2015 TRUST
By:     /s/ Ramesh Bhatia
Name:     Ramesh Bhatia
Title:     Trustee


NIRAJ BHATIA IRREVOCABLE 2012 TRUST
By:     /s/ Ramesh Bhatia
Name:     Ramesh Bhatia
Title:     Trustee


ANITA SMITH IRREVOCABLE 2012 TRUST
By:     /s/ Ramesh Bhatia
Name:     Ramesh Bhatia
Title:     Trustee


NIRAJ BHATIA
By:     /s/ Niraj Bhatia


ANITA BHATIA
By:     /s/ Anita Bhatia




WITHDRAWING SELLER:


BHATIA 2010 ANNUITY TRUST
By:     /s/ Ramesh Bhatia
Name:     Ramesh Bhatia
Title:     Trustee


[Signature Page to Amendment No. 1 to Stock Purchase Agreement]


